Luke, J.,
dissenting. The 1st special ground of the motion for a new trial is in part as follows: '“Movants tendered in evidence duly authenticated copy of a suit filed in the Municipal Court of Atlanta (Fulton Section) on Feby. 5, 1934, against C. L. Garrison, principal, E. C. Seawright and J. G. Adams, sureties, upon the same contract herein sued upon, and upon which the following entry was made b}1' the serving officer of said court, to wit: e Georgia, Fulton County. Diligent search made and the defendant C. L. Garrison not to be found in City of Atlanta. This Feby. 16th, 1934. W. T. Trunlinson.’” Upon motion the court excluded this evidence, and the plaintiff in error alleges that such ruling was error. Assuming that everything contained in the ground is correctly stated (because this court has repeatedly held that it will not look to other portions of the record in order to facilitate the comprehension of a ground of a motion for a new trial), we are, in my opinion, compelled to hold that the ground is without merit, because the official character of W. T. Tumlinson is not shown, nor is it shown that he had any office or had any right to make the entry in question, and the entry, therefore, is as if none had been made.
If, however, we should go beyond the ground of the motion and look to other portions of the record, and we find in the evidence the following: '“Defendant C. L. Garrison not to be found in Fulton County. W. J. Lowery, Sheriff,” there is still no 'legal entay, because W. J. Lowery is not and was not at that time sheriff of Fulton County. This court '“is bound to take notice of who are the public officers of this State, where the law requires such officers to be commissioned by the Governor.” Abrams v. State, 121 Ga. 170 (48 S. E. 965), and sheriffs are so commissioned. Civil Code, § 363. Under this rule we must take judicial notice that James I. *318Lowry is, and at the time of such entry was, sheriff of Fulton county. However, I have been unable to find any statute or decision under which we should take judicial notice that “W. J. Lowery” and James I. Lowry are one and the same person. Even if we assume that “Low-ery” and “ Low-ry” are idem sonans, we certainly can not assume that “W. J.” and '“James I” are idem sonans, or that “W. J.” and “ J. I.” are idem sonans. While we might have been authorized to sustain the one on account of the idem sonans principle, yet where both the name and the initials are wrong I do not think that we can go so far as to say as a matter of law that they were intended to be something that they are not. In my opinion such a holding would be without authority, and would unduly encourage laxity in pleading. I am therefore of the opinion that whether the entry was made by W. T. Tumlinson, whose official character is not shown and who is not shown to have any right to make the entry, or whether it was made by “W. J. Lowery” as sheriff, when in fact such a person was not sheriff, the entry is as if none had been made, and the evidence was therefore properly excluded. Whether or not the court based its rulings on this ground is immaterial if the ruling was correct. With this evidence excluded, the plaintiff’s case must fall, because the filing of suit against the principal is essential under the circumstances of this case. Furthermore, while I fully agree that the law as laid down by the Supreme Court in paragraph % of the foregoing decision is sound, I do not agree that the ruling therein is controlling in this case, because such ruling is in answer to a question propounded by this court, which question, in my opinion, is inadvertently erroneously stated, and is not justified by the record in the case. The question propounded by this court assumes that “the sheriff of Fulton county” made the entry hereinbefore referred to, and assumes that suit of the plaintiff was pending against the principal debtor, and asks if the sureties will be discharged because of the creditor’s failure to bring “ another suit against the principal.” In neither of these conclusions do I agree with a majority of the court. As above stated, the record does not show that the plaintiff’s petition was served by any officer authorized to serve it, or that the entry of non est inventus was made by any such officer; and if no such service is made, “the mere filing of a petition will not suffice to authorize the action to be treated as commenced and perpetually *319pending.” McFarland v. McFarland, 151 Ga. 10 (2) (105 S. E. 596). See also McLendon v. Ward-Truitt Co., 19 Ga. App. 495 (91 S. E. 1000). In the ruling of the Supreme Court there is nothing that holds that the entry in question was valid or that there was a suit pending against the principal debtor. On the contrary, the Supreme Court makes it plain that it is answering the question as propounded by this court, and that its ruling is “under the facts stated in the second question propounded by the Court of Appeals.” It was over fifteen months from the time of the entry of non est inventus to the time of the giving of the notice to sue by the sureties. The principal might have lived elsewhere at the time of the entry of non est inventus, but lived in Eulton county at the time of the giving of the notice by the sureties.
In my opinion the judgment of the trial court should be affirmed.